 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8
      ABRYEL WILDER, et al.,
                                                                Cause No. C21-0324RSL
 9
                             Plaintiffs,

10
                  v.                                            ORDER OF DISMISSAL

11
      WASHINGTON STATE, et al.,

12
                             Defendants.

13
            On March 12, 2021, plaintiff Abryel Wilder was ordered to provide a more definite
14
     statement of her claims that clearly and concisely identified the acts of which each named
15

16   defendant is accused and how those acts violated her legal rights. Dkt. # 6. The Court pointed

17   out a number of fatal flaws in the original pleading and notified plaintiff that “[t]he amended
18   complaint will replace the existing complaint in its entirety.” Dkt. # 6 at 7. Plaintiff subsequently
19
     filed a “Response to Order for More Definite Statement” (Dkt. # 7): its 1,042 factual allegations
20
     appear to be identical to those asserted in Wilder v. United States, C21-0206RSL, Dkt. # 9.
21
            Plaintiff’s revised statement of her claims remains deficient under the standards
22

23   articulated in 28 U.S.C. § 1915(e)(2) and Federal Rule of Civil Procedure 8(a)(2). There is no

24   indication that Ms. Wilder is authorized to act as a representative of any of the other named
25   plaintiffs. The new complaint consists of 67 singled-spaced pages and repeats many of the fatal
26
     errors previously identified. Defendants named in the caption are not identified as parties, and
27

28   ORDER OF DISMISSAL - 1
 1   some of them are not mentioned in the 1,000+ factual allegations. The defendants would have
 2   only the barest notion of what they are accused and would likely have no idea how the alleged
 3
     conduct gives rise to a cause of action under any of the fifty statutes and constitutional
 4
     provisions listed at Dkt. # 7 at 61-65. Neither defendants nor the Court are obligated to search
 5

 6   through the proposed pleading in order to determine whether a viable cause of action is alleged:

 7   the burden of providing “a short and plain statement of the claim showing that the pleader is
 8   entitled to relief” falls squarely on plaintiff. She has not met her burden
 9

10
            The above-captioned matter is hereby DISMISSED without prejudice. No additional
11
     documents will be accepted for filing under this cause number other than a Notice of Appeal. If
12

13   plaintiff opts to refile a complaint related to these events, she is strongly advised to name only a

14   single defendant and confine the factual allegations to that defendant’s conduct and the legal
15   claims against that defendant. Absent allegations showing that Ms. Wilder is a licensed attorney
16
     or otherwise authorized to act as a representative of another person, any renewed claims should
17
     be brought only on her own behalf.
18

19

20          Dated this 4th day of May, 2021.

21
                                                Robert S. Lasnik
22                                              United States District Judge
23

24

25

26

27

28   ORDER OF DISMISSAL - 2
